Citation Nr: 1303135	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  07-13 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart condition, to include as secondary to hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1971 to September 1971 with 2 months other prior service, and on active duty from May 1978 to December 1984 with approximately 3 years 8 months total prior active service and 3 years 6 months total prior inactive service.  He served on various periods of ACDUTRA and inactive duty for training (INACDUTRA) in the Army National Guard and in the Army Reserve for an unspecified period or periods.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In pertinent part, service connection was denied for high blood pressure and a heart condition as secondary to high blood pressure therein.

In February 2011, the Board split the sole issue on appeal into two issues of high blood pressure and of a heart condition including as secondary to high blood pressure.  See Ingram v. Nicholson, 21 Vet. App. 232 (2007); Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Both were remanded for additional development.  The Board now recharacterizes the issues on appeal as hypertension and a heart condition including as secondary to hypertension.  Based on review of the Veteran's claims file in addition to his Virtual VA "eFolder," both issues once again are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND


This appeal unfortunately must be remanded for a second time.  Although the Board sincerely regrets the further delay this will cause, adjudication cannot proceed without more development.  


I.  Records

VA has a duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  This duty includes making reasonable efforts to help procure pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2012).  Reasonable efforts with respect to records in Federal custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).  

VA treatment records dated into July 2011 are of record.  They document continued follow-up relevant to hypertension and a heart condition.  It accordingly is inferred that there may be pertinent VA treatment records dated from July 2011 to present.  There is no indication that such records have been requested, however.  VA has constructive notice of VA generated documents that could plausibly be expected to be part of the record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Indeed, such documents are constructively part of the record before the Board even where they are not actually before the adjudicating body.  Id.  The aforementioned records therefore must be requested.  Doing so requires remand.

II.  Medical Examination and Opinions

"A remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268 (1998).  Further, VA's duty to assist requires that any VA medical opinion obtained be adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Hayes v. Brown, 9 Vet. App. 67 (1996).  A medical opinion is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, it must be fully informed itself.  It must be based upon consideration of the Veteran's entire medical history, in other words.  Stefl, 21 Vet. App. at 120; Ardison v. Brown, 6 Vet. App. 405 (1994).  A medical opinion also must be supported with a rationale.  Stefl, 21 Vet. App. at 120; Nieves-Rodriguez, 22 Vet. App. at 295.

The Board's February 2011 remand directed that the Veteran be provided with a VA examination complete with opinion with respect to his current hypertension and heart condition.  It was stipulated that the examiner review the Veteran's claims file and provide a comprehensive history of his hypertension and heart condition.  In-service and post-service blood pressure tests, an August 2006 VA treatment record, the Veteran's self-reported history, and any other relevant information obtained on remand were to be addressed in this regard.  Physical assessment to include necessary diagnostic testing was to be completed.  Opinions next were to be rendered as to whether it is at least as likely as not that the Veteran experienced high blood pressure or hypertension during or within one year of his active duty service, that his current hypertension is the result of or otherwise related to his active duty service or was caused or aggravated by his ACDUTRA or INACDUTRA service, and that his current heart condition was caused by his active duty service, caused or aggravated by his ACDUTRA or INACDUTRA service, or caused or aggravated by his hypertension.  Additionally, the examiner was instructed to comment on the likelihood that the Veteran's current hypertension and heart condition were due to post-service intercurrent causes wholly unrelated to any of his service.  The examiner finally was to discuss the rationale for these opinions.  Such rationale was to be based on the evidence of record.

At the subsequent May 2011 VA examination, the examiner reviewed the Veteran's claims file and medical records.  His service treatment records, 1996 private treatment records for coronary artery disease (CAD), and VA treatment records with follow-up for both hypertension and a heart condition were referenced.  The examiner additionally recorded the Veteran's recount of being hospitalized for a heart problem during active duty service in 1983 and having been diagnosed with hypertension after hospitalization in 2003.  Following physical assessment with diagnostic testing, CAD and essential hypertension were diagnosed.  The examiner opined that it is less likely as not that the Veteran's current hypertension and his current heart condition were caused by, a result of, or aggravated by his active duty, ACDUTRA, or INACDUTRA service but rather are wholly unrelated to any of his service.  The examiner further opined that it is less likely as not that the Veteran's current heart condition was caused by, the result of, or aggravated by his hypertension.  It was noted that service treatment records are silent for diagnosis or treatment of hypertension and of any heart condition and that the record is silent for diagnosis or treatment of hypertension within one year of active duty service and of a heart condition prior to 1996.  It also was noted that the Veteran's current hypertension is stand-alone as neither adjunct to nor aggravated by any of his service, his current heart condition is stand-alone as neither adjunct to nor aggravated by his ACDUTRA and INACDUTRA service, and there is no evidence his heart condition was caused or aggravated by his hypertension.

The May 2011 examination complete with opinion violates Stegall as well as is inadequate.  The Board's remand directives were not followed even substantially.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Further, the Board remains unable to perform a fully informed evaluation of the Veteran's entitlement to service connection for hypertension and for a heart condition.  The following two reasons lead to these conclusions.

First, the examiner did not consider the Veteran's entire medical history.  His claims file and medical records were reviewed as instructed, but this review was not thorough.  His comprehensive history indeed was not set forth as directed.  Service treatment records were mentioned, but in-service blood pressure tests were not specifically addressed.  Private and VA treatment records were mentioned, but post-service blood pressure tests and the August 2006 VA treatment record were not specifically addressed.  The Veteran's recount of being hospitalized for a heart problem in 1983 was included, while his previous recount that this hospitalization was for high blood pressure was not.  Further, the relevant information concerning this hospitalization obtained on remand was not specifically addressed.  Of import is that records, which are dated in early 1984 instead of 1983, show the Veteran was hospitalized for a psychiatric condition.  Blood pressure tests were undertaken during this hospitalization.  February and March 2011 statements from individuals who know the Veteran submitted during the course of the remand, lastly were not specifically addressed.

Second, the examiner did not provide a rationale for the opinions rendered.  An attempt in this regard was made in light of the stipulation to do so.  This attempt was based on some of the evidence of record as opposed to all of it (see above paragraph), which was directed.  Further, the discussion of this evidence was very terse in that it was limited to two sentences.  It indeed was nothing more than a notation that this evidence mostly was negative.  The rest of the discussion, which was only a few more sentences, essentially was a reiteration of the opinions.  No real explanation was provided as to why the opinions were made, in other words.

It follows from the above that a new opinion is needed.  So that arrangements can be made for such an opinion, remand is required.  The examiner who conducted the May 2011 VA examination shall render the opinion, if possible, due to familiarity with this appeal.  Another examination of the Veteran is not necessary unless the examiner deems it necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Review the Veteran's claims file and undertake any records development indicated.  This shall include requesting updated VA treatment records (July 2011 to the present), if any, regarding him.  Any records received shall be associated with the claims file or "eFolder."

2.  A list of all periods of active duty, ACDUTRA and INACDUTRA should be compiled and added to the claims file or "eFolder."  Any development necessary to compile this list should be undertaken.  Each period of service should be identified as to active duty, ACDUTRA or INACDUTRA and should include the month, day and year such service began and ended.

3.  After completion of the above development, arrange for another opinion to be provided regarding the Veteran's hypertension and heart condition.  The examiner who conducted the Veteran's May 2011 VA examination shall provide this opinion, if possible.  The claims file and pertinent documents in the Virtual VA "eFolder" shall be made available to and reviewed by the examiner, to include the list of periods of active duty, INACDUTRA and INACDUTRA.  If deemed necessary, arrangements shall be made for the Veteran to be interviewed again regarding his relevant history and symptomatology and/or physically assessed again inclusive of tests/studies.

The examiner thereafter shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that:

a) the Veteran manifested hypertension or a heart condition during his active duty service.
b) the Veteran manifested hypertension within one year of his active duty service.
c) the Veteran's current hypertension as well as his current heart condition was caused by, the result of, or otherwise related to his active duty service.  
d) the Veteran's current hypertension as well as his current heart condition was caused by or has been aggravated (permanently increased in severity beyond natural progression) by his ACDUTRA and/oe INACDUTRA service.
e) the Veteran's current heart condition was caused by or has been aggravated by his hypertension.

A complete and clear rationale (explanation why) shall be provided for each opinion.  This shall include thorough discussion of the pertinent medical evidence (service, VA, and private treatment and hospital records to include in-service and post-service blood pressure tests and the August 2006 VA treatment record for hypertension) and non-medical or lay evidence (statements from the Veteran and individuals who know him).  Chronicity and continuity of symptomatology therefore specifically shall be addressed.  Discussion of pertinent medical facts and principles concerning the development, onset, etiology, etc., of hypertension and heart conditions also shall be made as necessary.  If discussion is made of pertinent medical literature, a citation is required.

If an opinion cannot be provided without resort to mere speculation, a complete and clear rationale (explanation) for why this is so shall be provided.  In so doing, it specifically shall be indicated whether or not the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

Each of the above actions shall be documented fully in an examination report.  A copy of such report shall be placed in the claims file or "eFolder."

4.  Finally, readjudicate the Veteran's entitlement to service connection for hypertension and for a heart condition, to include as secondary to hypertension.  If either or both of these benefits is not granted, he and his representative shall be provided with a supplemental statement of the case (SSOC) and afforded the requisite time period to respond.  A copy of the SSOC shall be placed in the claims file or "eFolder."

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all appeals that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

